Citation Nr: 0835487	
Decision Date: 10/16/08    Archive Date: 10/27/08

DOCKET NO.  06-20 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersbrg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension, 
claimed as secondary to service-connected diabetes.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for low back 
disability, characterized as lumbar degenerative disc disease 
(DDD) and degenerative joint disease (DJD).


REPRESENTATION

Appellant represented by:         The American Legion 




WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The appellant served on active duty from January 1964 to 
January 1984.

This appeal to the Board of Veterans' Appeals (Board) arises 
from on appeal from a August 2005  rating decision in which 
the RO, granted, inter alia, service connection for diabetes 
mellitus, type II, effective March 1, 2005, but denied 
service connection for hypertension, for bilateral hearing 
loss, for tinnitus, and for low back disability 
(characterized as lumbar DDD and DJD).  In November 2005, the 
veteran filed a notice of disagreement (NOD).  A statement of 
the case (SOC) was issued in May 2006, and June 2006, the 
appellant filed a substantive appeal (via a VA Form 9, Appeal 
to the Board of Veterans' Appeals).  

In October 2006, the appellant testified during a hearing 
before RO personnel; a transcript of that hearing is of 
record.

For the reasons expressed below, the matters on appeal are 
being remanded to the RO via the Appeals Management Center 
(AMC) in Washington, DC.  VA will notify the appellant when 
further action, on his part, is required.


REMAND

In his substantive appeal, the appellant requested a hearing 
before a Veterans Law Judge (VLJ) at a local VA office 
(Travel Board hearing).  

The record reflects that the veteran was scheduled to appear 
before the undersigned VLJ on September 9, 2008; however, 
four days prior to the hearing, notice was received from the 
veteran that, due to health reasons, he was unable to appear 
for the scheduled hearing.  In October 2008, the undersigned 
granted the appellant's motion to reschedule the requested 
Board hearing.

Pursuant to 38 C.F.R. § 20.700 (2008), a hearing on appeal 
will be granted to an appellant who requests a hearing and is 
willing to appear in person.  See also 38 U.S.C.A. § 7107 
(West 2002) (pertaining specifically to hearings before the 
Board). Since VAROs schedule and conduct travel board 
hearings, a remand of these matters to the RO is warranted.

Accordingly, these matters are hereby REMANDED to the RO for 
the following action:

The RO should schedule the appellant for 
a travel board hearing, in accordance 
with his request.  The RO should notify 
the appellant and his representative of 
the date and time of the hearing, in 
accordance with 38 C.F.R. § 20.704(b) 
(2008).  After the hearing, the claims 
file should be returned to the Board in 
accordance with current appellate 
procedures.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The appellant need 
take no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2008).


